Citation Nr: 1002730	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-22 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
fractured nose.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1969 to April 1971 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the Veteran's PTSD 
claim above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric condition to include PTSD, bilateral 
hearing loss, tinnitus, and residuals of a fractured nose.  
The Veteran claims that these conditions were caused by his 
active service.  

The Veteran served in Vietnam from April 1970 to March 1971.  
The Veteran is currently diagnosed with PTSD based on his 
accounts of his experiences in Vietnam.  The Veteran has not 
been afforded a VA compensation and pension (C&P) examination 
to assess the nature, extent, onset, and severity of his 
condition.

The Veteran is also noted to have moderate to severe hearing 
loss.  Audiological testing results are not included in his 
claims file, however.  The Veteran's hearing tested within 
normal limits upon induction to the military, but it was not 
tested at separation.  The Veteran contends he was exposed to 
loud noise as a truck driver, machine gun operator, and 
during other events of combat.  He submitted pictures of 
himself manning a machine gun while others blocked their ears 
from the noise.  He also contends that he has tinnitus and 
this contention is noted in his claims folder.  The Veteran 
has not been afforded a C&P examination to assess the nature, 
extent, onset, and severity of his bilateral hearing loss and 
tinnitus.

The Veteran also contends that he broke his nose in service 
which caused his current deviated septum.  His service 
treatment records do not contain any records of a broken 
nose.  However, the Veteran submitted pictures of himself in 
uniform with what appears to be a broken nose.  He has not 
been afforded a C&P examination to assess the nature, extent, 
onset, and severity of the residuals of his fractured nose.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
the disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran's stressors have not been verified.  
The Board notes that many of the events the Veteran indicated 
in his stressor statement appear to indicate events which 
occurred during his service in Vietnam.  A memo dated in 
August 2007 stated that these events could not be verified 
based on the information provided.  However, several of the 
dates the Veteran provided do not encompass the time frame 
during which he was in Vietnam.  On remand the Veteran should 
be asked to submit a new stressor statement revising any 
previously misstated dates.  He should also, to the extent he 
is able, provide names of any battalions he served with at 
these times and the names of any other individuals involved 
in order to help confirm his stressors.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	Send the Veteran a letter offering him 
the opportunity to revise his stressor 
statement.  Afford the Veteran an 
appropriate opportunity to respond. 

2.	If the Veteran provides a stressor 
statement that differs from previously 
submitted statements, the AMC should 
attempt to verify the claimed incidents 
through U.S. Army and Joint Services 
Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center 
for Unit Records Research (CURR)).

3.	Arrange for the Veteran to undergo 
appropriate examinations to determine 
the nature, extent, onset, and severity 
of his PTSD, bilateral hearing loss, 
tinnitus, and residuals of a fractured 
nose.  The claims folder should be made 
available to the examiners for review 
before the examinations.  The examiners 
should note in the examination report 
that the claims folder and the remand 
have been reviewed. 
 
Each examiner should opine as to 
whether it is as likely as not that the 
Veteran's disabilities (the particular 
one subject to the examination) are 
related to his active service.  All 
indicated tests and studies should be 
conducted including audiological 
testing and a psychiatric examination.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report or reports. 
 
3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefit 
sought on appeal is not granted in 
full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


